DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on June 14, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/14/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on June 14, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 7-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (US 2009/0206804).
	Regarding claim 7, Xu et al discloses a converter (i.e. circuit of Figure 5) receiving a source voltage (Fig. 5, output voltage from input voltage source Vin) from a voltage source (Fig. 5, input voltage Vin) and providing an output voltage (Fig. 5, output voltage Vo) across a load (Fig. 5, load across output capacitor 55), the converter (i.e. circuit of Figure 5) comprising: 
 	 	a first DC/DC converter (Fig. 5, unregulated branch 53) having an input port (Fig. 5, input terminal of unregulated branch 53) receiving the source voltage (Fig. 5, output voltage from input voltage source Vin) across the voltage source (Fig. 5, input voltage Vin) and an output port (Fig. 5, output terminal of unregulated branch 53); and 
 	 	a second DC/DC converter (Fig. 5, regulated branch 54) having an input port (Fig. 5, input terminal of regulated branch 54) and an output port (Fig. 5, output terminal of regulated branch 54) and receiving a control signal (Fig. 5, feedback loop 51) derived from the output voltage (Fig. 5, output voltage Vo); and 
 	wherein (i) the output ports of the first and the second DC/DC converters (Fig. 5, output terminals of unregulated branch 53 and regulated branch 54) are connected in series to provide the output voltage (Fig. 5, output voltage Vo) across the load (Fig. 5, load across output capacitor 55), configured such that the20US Patent Application Atty Ref: DELTA-014 USvoltage across the output port of the first DC/DC converter (Fig. 5, unregulated branch 53) is less than the load voltage (Fig. 5, output voltage Vo) (i.e. output voltage Vo comprises the combination of the output voltages of branches 53 and 54); (ii) the second DC/DC converter (Fig. 5, regulated branch 54) regulates the output voltage (Fig. 5, output voltage Vo) based on the control signal (Fig. 5, feedback loop 51).
 	Regarding claim 8, Xu et al further discloses wherein the input ports of the first and the second DC/DC converters (Fig. 5, intput terminals of unregulated branch 53 and regulated branch 54) are connected to parallel, each receiving the source voltage (Fig. 5, output voltage from input voltage source Vin).
 	Regarding claim 9, Xu et al further discloses wherein the second DC/DC converter (Fig. 5, regulated branch 54) comprises a flyback converter (See Figures 9A-9E and paragraph [0047]).
 	Regarding claim 18, Xu et al further discloses wherein the first DC/DC converter (Fig. 5, unregulated branch 53) comprises an LLC resonant converter (See Abstract).
 	Regarding claim 19, Xu et al further discloses wherein the first DC/DC converter (Fig. 5, unregulated branch 53) further comprises a plurality of switches (Figs. 12A-12D, switches) organized in a full-bridge configuration (i.e. circuits of Figure 12A-12D can be configured in a full-bridge manner. See paragraph [0051]).
 	Regarding claim 20, Xu et al further discloses wherein the first DC/DC converter (Fig. 5, unregulated branch 53) further comprises an isolating transformer (i.e. the turn ratios of the transformer in unregulated branch 53 of Figures 5 can be used to affect the gain. See paragraph [0037]). 
 	 

7.	Claim 35, 37 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swamy (US 2019/0181755).
  	Regarding claim 35, Swamy discloses a converter (i.e. circuit of Figure 1) receiving a source voltage (Fig. 1, voltage outputted from DC supply 108) from a voltage source (Fig. 1, DC supply 108) and providing an output voltage (Fig. 1, voltage across load 116) across a load (Fig. 1, load 116), the converter (i.e. circuit of Figure 1) comprising: 
 	 	a first DC/DC converter (Fig. 1, circuit of bleed resistor RB1, switch Sw1, and diode Dw1) having an input port (Fig. 1, input 102 connected to switch Sw1) and an output port (Fig. 1, output from emitter of switch Sw1); and 
 	 	a second DC/DC converter (Fig. 1, circuit of bleed resistor RB2, switch Sw2, and diode Dw2) having a first input/output port (Fig. 1, terminal connecting to anode of diode Dw2) and a second input/output port (Fig. 1, terminal connecting to cathode of diode Dw2) (i.e. the circuit of bleed resistor RB2, switch Sw2, and diode Dw2 is bidirectional. See paragraph [0023]), 
 	wherein the second DC/DC converter (Fig. 1, circuit of bleed resistor RB2, switch Sw2, and diode Dw2) is bidirectional and receives a control signal (Fig. 1, gate signal to switch Sw2) derived from the output voltage (Fig. 1, voltage across load 116); wherein (i) the input port (Fig. 1, input 102 connected to switch Sw1) of the first DC/DC converter (Fig. 1, circuit of bleed resistor RB1, switch Sw1, and diode Dw1) and the first input/output port (Fig. 1, terminal connecting to anode of diode Dw2) of the second DC/DC converters (Fig. 1, circuit of bleed resistor RB2, switch Sw2, and diode Dw2) are connected in series across the voltage source (Fig. 1, DC supply 108); and (ii) the second DC/DC converter (Fig. 1, circuit of bleed resistor RB2, switch Sw2, and diode Dw2) regulates the output voltage (Fig. 1, voltage across load 116) based on the control signal (Fig. 1, gate signal to switch Sw2).
 	Regarding claim 37, Swamy further discloses wherein the first DC/DC converter (Fig. 1, circuit of bleed resistor RB1, switch Sw1, and diode Dw1) further comprises a plurality of switches organized in a full-bridge configuration (See Figure 11).
 	Regarding claim 39, Swamy further discloses wherein the second DC/DC converter (Fig. 1, circuit of bleed resistor RB2, switch Sw2, and diode Dw2) further comprises one or more switches for configuring the converter (i.e. circuit of Figure 1) to operate with either a voltage across the input port (Fig. 1, input 102 connected to switch Sw1) of the first DC/DC converter (Fig. 1, circuit of bleed resistor RB1, switch Sw1, and diode Dw1) being less than the source voltage (Fig. 1, DC supply 108) (i.e. when bucking the input voltage. See paragraph [0011]), or the voltage across the input port of the first DC/DC converter (Fig. 1, circuit of bleed resistor RB1, switch Sw1, and diode Dw1) being greater than the source voltage (i.e. when boosting the input voltage. See paragraph [0011]).
 	Regarding claim 40, Swamy further discloses wherein the second input/output port (Fig. 1, terminal connecting to cathode of diode Dw2) of the second DC/DC converter (Fig. 1, circuit of bleed resistor RB2, switch Sw2, and diode Dw2) is connected across the load (Fig. 1, load 116).
 	Regarding claim 41, Swamy further discloses wherein the second DC/DC converter (Fig. 1, circuit of bleed resistor RB2, switch Sw2, and diode Dw2) comprises a buck-boost converter (i.e. can be operated as a buck or boost circuit. See paragraph [0011]).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 36, 38 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Swamy (US 2019/0181755) in view of Xu et al (US 2009/0206804).
 	Regarding claim 36, Swamy discloses a first DC/DC converter (Fig. 1, circuit of bleed resistor RB1, switch Sw1, and diode Dw1). 
 	Swamy fails to disclose wherein the first DC/DC converter comprises an LLC resonant converter. 
 	However, Xu et al discloses where a first DC/DC converter (Fig. 5, unregulated branch 53) comprises an LLC resonant converter (See Abstract).
 	Threrefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Swamy, by including a first DC/DC converter, as taught by Xu et al, in order to obtain a circuit capable of minimizing switching losses.
 	Regarding claim 38, Swamy discloses a first DC/DC converter (Fig. 1, circuit of bleed resistor RB1, switch Sw1, and diode Dw1).
 	Swamy fails to disclose wherein the first DC/DC converter comprises an isolating transformer. 
 	However, Xu et al discloses where a first DC/DC converter (Fig. 5, unregulated branch 53) comprises an isolating transformer (i.e. the turn ratios of the transformer in unregulated branch 53 of Figures 5 can be used to affect the gain. See paragraph [0037]). 
 	Threrefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Swamy, by including a first DC/DC converter, as taught by Xu et al, in order to obtain a circuit capable of minimizing switching losses.
 	Regarding claim 42, Swamy discloses a first DC/DC converter (Fig. 1, circuit of bleed resistor RB1, switch Sw1, and diode Dw1).
 	Swamy fails to disclose wherein the first DC/DC converter comprises a flyback converter. 
 	However, Xu et al further discloses wherein a first DC/DC converter (Fig. 5, unregulated branch 53) comprises a flyback converter (See Figures 9A-9E and paragraph [0047]).
 	Threrefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Swamy, by including a first DC/DC converter, as taught by Xu et al, in order to obtain a circuit capable of minimizing switching losses.
 	Regarding claim 43, Swamy discloses a second DC/DC converter (Fig. 1, circuit of bleed resistor RB2, switch Sw2, and diode Dw2).
 	Swamy fails to disclose wherein the second DC/DC converter comprises an isolation transformer. 
 	However, Xu et al discloses where a second DC/DC converter (Fig. 5, regulated branch 54) comprises an isolation transformer (i.e. the turn ratios of the transformer in regulated branch 54 of Figures 5 can be used to affect the gain. See paragraph [0037]). 
 	Threrefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Swamy, by including a second DC/DC converter, as taught by Xu et al, in order to obtain a circuit capable of minimizing switching losses.

Allowable Subject Matter
10.	Claims 1-6 and 21-34 are allowed.
11.	Claims 10-17 and 44-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claims 1-6, the prior art fails to disclose or suggest the emboldened and italicized features below:
A converter receiving a source voltage from a voltage source and providing an output voltage across a load, the converter comprising: 
 	 	a first DC/DC converter having an input port and first and second output ports; and 
 	 	a second DC/DC converter having an input port and an output port and receiving a control signal derived from the output voltage; and 
 	wherein (i) the input ports of the first and the second DC/DC converters are connected in series across the voltage source, configured such that the voltage across the input port of the first DC/DC converter is less than the source voltage; (ii) the first output port of the first DC/DC converter providing the output voltage; (iii) the second output port of the first DC/DC converter and the output port of the second DC/DC converter are connected in parallel, and (iv) the second DC/DC converter regulates the output voltage based on the control signal.
 
Regarding claims 10-11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A converter, 
 	wherein the input port of the second DC/DC converter and the output port of the first DC/DC converter are connected in parallel.

Regarding claims 12-15, the prior art fails to disclose or suggest the emboldened and italicized features below:
A converter, 
wherein the first DC/DC converter further comprises a second output port, and wherein the input port of the second DC/DC converter and the second output port of the first DC/DC converter are connected in parallel.

Regarding claims 16-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A converter, 
 	further comprising a second voltage source and wherein the input port of the second DC/DC converter is connected across the second voltage source.

Regarding claims 21-34, the prior art fails to disclose or suggest the emboldened and italicized features below:
A converter receiving a source voltage from a voltage source and providing an output voltage across a load, the converter comprising: 
 	 	a first DC/DC converter having an input port and an output port, the output port being connected across the load; and 
 	 	a second DC/DC converter having an input port and an output port and receiving a control signal derived from the output voltage; and 
 	wherein (i) the input port of the first DC/DC converter and the output port of the second DC/DC converter are connected in series across the voltage source, configured such that the voltage across the input port of the first DC/DC converter is greater than the source voltage; (ii) the second DC/DC converter regulates the output voltage based on the control signal and (iii) the voltage source and the first DC/DC converter are referenced to a common ground voltage.
 
Regarding claim 44, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A converter, 
 	wherein the second input/output port comprises a center-tapped winding, a plurality of switches and a plurality of diodes or synchronous rectifiers, the switches and the diodes or synchronous rectifiers being organized in a full- bridge configuration.

Regarding claims 45-47, the prior art fails to disclose or suggest the emboldened and italicized features below:
A converter, 
wherein the first DC/DC converter further comprises a second output port and wherein the second output port of the first DC/DC converter and the second input/output port of the second DC/DC converter are connected in parallel.

Regarding claims 48-52, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A converter, 
 	wherein the input port of the first DC/DC converter and the second input/output port of the second DC/DC converter are connected in parallel.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al (US 2018/0138815) deals with a voltage converting device, Yang et al (US 2017/0214330) deals with a multiple parallel-connected resonant converter, inductor-integrated magnetic element and transformer-integrated magnetic element, Manthe et al (US 2014/0376268) deals with a metal working power supply converter system and method, Deboy (US 2011/0316514) deals with a voltage converter and voltage conversion method, and Fierheller (US 5,321,600) deals with a delta connected three phase AC-DC converter with power factor correction circuits.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838